In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00191-CR
          No. 02-21-00192-CR
     ___________________________

STEPHANIE ANN RICHARDSON, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
    Trial Court Nos. 1582053, 1612397


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Appellant Stephanie Richardson, who has appointed counsel but filed a pro se

notice of appeal, attempts to appeal from the trial court’s “Order For Competency

Examination.” We informed Richardson by letter that it appeared that she was not

attempting to appeal from a final judgment or from an otherwise appealable order and

notified her that we would dismiss these appeals for want of jurisdiction unless she

showed grounds for continuing them. Richardson did not file a response.

       In a criminal case, we generally have jurisdiction only when the trial court has

signed a judgment of conviction. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—

Fort Worth 1996, no pet.) (per curiam). “We do not have jurisdiction to review

interlocutory orders unless that jurisdiction has been expressly granted to us by law.”

Id.   The order about which Richardson complains is not a final judgment of

conviction or an appealable interlocutory order. See, e.g., Morales v. State, 830 S.W.2d

139, 140 (Tex. Crim. App. 1992). Therefore, we dismiss these appeals for want of

jurisdiction. See Tex. R. App. P. 43.2(f); Boots v. State, Nos. 02-19-00315-CR, 02-19-

00316-CR, 2019 WL 5251152, at *1 (Tex. App.—Fort Worth Oct. 17, 2019, no pet.)

(mem. op., not designated for publication); McKown, 915 S.W.2d at 161.

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 24, 2022


                                           2